     Case 2:21-cv-05706-AB-JPR Document 1 Filed 07/14/21 Page 1 of 8 Page ID #:1




 1   Todd M. Friedman (SBN 216752)
     Meghan E. George (SBN 274525)
 2   Adrian R. Bacon (SBN 280332)
 3   Thomas E. Wheeler (SBN 308789)
     LAW OFFICES OF TODD M. FRIEDMAN, P.C.
 4
     21550 Oxnard St., Suite 780
 5   Woodland Hills, CA 91367
 6
     Phone: (323) 306-4234
     Fax: 866-633-0228
 7   tfriedman@toddflaw.com
 8   mgeorge@toddflaw.com
     abacon@toddflaw.com
 9
     twheeler@toddflaw.com
10   Attorneys for Plaintiff
11
                        UNITED STATES DISTRICT COURT
12                     CENTRAL DISTRICT OF CALIFORNIA
13
     TERRY FABRICANT, individually ) Case No. 2:21-cv-05706
14   and on behalf of all others similarly )
15   situated,                             ) CLASS ACTION
                                           )
16
     Plaintiff,                            ) COMPLAINT FOR VIOLATIONS
17                                         ) OF:
18          vs.                            )
                                           ) 1. NEGLIGENT VIOLATIONS OF
19                                              THE TELEPHONE CONSUMER
                                           )    PROTECTION ACT [47 U.S.C.
20   RED DOOR GROUP, LLC d/b/a             )    §227 ET SEQ.]
     RED DOOR CAPITAL GROUP, and ) 2. WILLFUL VIOLATIONS OF THE
21                                              TELEPHONE CONSUMER
     DOES 1 through 10, inclusive,         )    PROTECTION ACT [47 U.S.C.
22                                         )    §227 ET SEQ.]
23
     Defendant(s).                         )
                                           ) DEMAND FOR JURY TRIAL
24
           Plaintiff, TERRY FABRICANT (“Plaintiff”), on behalf of himself and all
25
     others similarly situated, alleges the following upon information and belief based
26
     upon personal knowledge:
27
                                NATURE OF THE CASE
28
           1.    Plaintiff brings this action for himself and others similarly situated


                                 CLASS ACTION COMPLAINT
                                            -1-
     Case 2:21-cv-05706-AB-JPR Document 1 Filed 07/14/21 Page 2 of 8 Page ID #:2




 1   seeking damages and any other available legal or equitable remedies resulting from
 2   the illegal actions of RED DOOR GROUP, LLC d/b/a RED DOOR CAPITAL
 3   GROUP (“Defendant”), in negligently, knowingly, and/or willfully contacting
 4   Plaintiff on Plaintiff’s cellular telephone in violation of the Telephone Consumer
 5   Protection Act, 47. U.S.C. § 227 et seq. (“TCPA”), thereby invading Plaintiff’s
 6   privacy.
 7                              JURISDICTION & VENUE
 8           2.   Jurisdiction is proper under 28 U.S.C. § 1332(d)(2) because Plaintiff,
 9   a resident of California, seeks relief on behalf of a Class, which will result in at
10   least one class member belonging to a different state than that of Defendant, a
11   Florida corporation. Plaintiff also seeks up to $1,500.00 in damages for each call
12   in violation of the TCPA, which, when aggregated among a proposed class in the
13   thousands, exceeds the $5,000,000.00 threshold for federal court jurisdiction.
14   Therefore, both diversity jurisdiction and the damages threshold under the Class
15   Action Fairness Act of 2005 (“CAFA”) are present, and this Court has jurisdiction.
16           3.   Venue is proper in the United States District Court for the Central
17   District of California pursuant to 28 U.S.C. § 1391(b)(2) because Defendant does
18   business within the state of California and Plaintiff resides within this District.
19                                        PARTIES
20           4.   Plaintiff, TERRY FABRICANT (“Plaintiff”), is a natural person
21   residing in Winnetka, California and is a “person” as defined by 47 U.S.C. § 153

22   (39).

23           5.   Defendant, RED DOOR GROUP, LLC d/b/a RED DOOR CAPITAL

24   GROUP (“Defendant” or “DEFENDANT”), is a company that acts as a lender for

25
     other businesses, and is a “person” as defined by 47 U.S.C. § 153 (39).

26
             6.   The above named Defendant, and its subsidiaries and agents, are

27
     collectively referred to as “Defendants.” The true names and capacities of the
     Defendants sued herein as DOE DEFENDANTS 1 through 10, inclusive, are
28



                                   CLASS ACTION COMPLAINT
                                              -2-
     Case 2:21-cv-05706-AB-JPR Document 1 Filed 07/14/21 Page 3 of 8 Page ID #:3




 1   currently unknown to Plaintiff, who therefore sues such Defendants by fictitious
 2   names. Each of the Defendants designated herein as a DOE is legally responsible
 3   for the unlawful acts alleged herein. Plaintiff will seek leave of Court to amend the
 4   Complaint to reflect the true names and capacities of the DOE Defendants when
 5   such identities become known.
 6         7.     Plaintiff is informed and believes that at all relevant times, each and
 7   every Defendant was acting as an agent and/or employee of each of the other
 8   Defendants and was acting within the course and scope of said agency and/or
 9   employment with the full knowledge and consent of each of the other Defendants.
10   Plaintiff is informed and believes that each of the acts and/or omissions complained
11   of herein was made known to, and ratified by, each of the other Defendants.
12                              FACTUAL ALLEGATIONS
13         8.     On or around September 29, 2020, Defendant contacted Plaintiff on
14   his cellular telephone ending in -1083, in an effort to sell or solicit its services.
15         9.     Defendant called Plaintiff on his cellular telephone from a phone
16   number confirmed to belong to Defendant, (619) 369-6683.
17         10.    Defendant used an “automatic telephone dialing system”, as defined
18   by 47 U.S.C. § 227(a)(1) to place its calls to Plaintiff seeking to sell or solicit its
19   business services.
20         11.    Defendant’s calls constituted calls that were not for emergency
21   purposes as defined by 47 U.S.C. § 227(b)(1)(A).

22         12.    Defendant’s calls were placed to telephone number assigned to a

23   cellular telephone service for which Plaintiff incurs a charge for incoming calls

24
     pursuant to 47 U.S.C. § 227(b)(1).

25
           13.    Plaintiff is not a customer of Defendant’s services and has never

26
     provided any personal information, including her cellular telephone number, to

27
     Defendant for any purpose whatsoever.
           14.    Defendant never received Plaintiff’s “prior express consent” to
28



                                    CLASS ACTION COMPLAINT
                                               -3-
     Case 2:21-cv-05706-AB-JPR Document 1 Filed 07/14/21 Page 4 of 8 Page ID #:4




 1   receive calls using an automatic telephone dialing system or an artificial or
 2   prerecorded voice on his cellular telephone pursuant to 47 U.S.C. § 227(b)(1)(A).
 3         15.     Plaintiff alleges upon information and belief, including without
 4   limitation his experiences as recounted herein, especially his experience of being
 5   called despite Defendant’s lack of express consent to call his, that Defendant lacks
 6   reasonable policies and procedures to avoid the violations of the Telephone
 7   Consumer Protection act herein described.
 8                                CLASS ALLEGATIONS
 9         16.     Plaintiff brings this action individually and on behalf of all others
10   similarly situated, as a member the proposed class (hereafter, “The Class”) defined
11   as follows:
12
                   All persons within the United States who received any
13                 solicitation/telemarketing   telephone   calls    from
14                 Defendant to said person’s cellular telephone made
                   through the use of any automatic telephone dialing
15                 system or an artificial or prerecorded voice and such
16                 person had not previously consented to receiving such
                   calls within the four years prior to the filing of this
17
                   Complaint
18
19         17.     Plaintiff represents, and is a member of, The Class, consisting of all
20   persons within the United States who received any solicitation telephone calls from
21   Defendant to said person’s cellular telephone made through the use of any
22   automatic telephone dialing system or an artificial or prerecorded voice and such
23   person had not previously not provided their cellular telephone number to
24   Defendant within the four years prior to the filing of this Complaint.
25         18.     Defendant, its employees and agents are excluded from The Class.
26   Plaintiff does not know the number of members in The Class, but believes the Class
27   members number in the thousands, if not more. Thus, this matter should be
28   certified as a Class Action to assist in the expeditious litigation of the matter.


                                   CLASS ACTION COMPLAINT
                                              -4-
     Case 2:21-cv-05706-AB-JPR Document 1 Filed 07/14/21 Page 5 of 8 Page ID #:5




 1         19.   The Class is so numerous that the individual joinder of all of its
 2   members is impractical. While the exact number and identities of The Class
 3   members are unknown to Plaintiff at this time and can only be ascertained through
 4   appropriate discovery, Plaintiff is informed and believes and thereon alleges that
 5   The Class includes thousands of members.         Plaintiff alleges that The Class
 6   members may be ascertained by the records maintained by Defendant.
 7         20.   Plaintiff and members of The Class were harmed by the acts of
 8   Defendant in at least the following ways: Defendant illegally contacted Plaintiff
 9   and The Class members via their cellular telephones thereby causing Plaintiff and
10   The Class members to incur certain charges or reduced telephone time for which
11   Plaintiff and The Class members had previously paid by having to retrieve or
12   administer messages left by Defendant during those illegal calls, and invading the
13   privacy of said Plaintiff and The Class members.
14         21.   Common questions of fact and law exist as to all members of The
15   Class which predominate over any questions affecting only individual members of
16   The Class. These common legal and factual questions, which do not vary between
17   Class members, and which may be determined without reference to the individual
18   circumstances of any Class members, include, but are not limited to, the following:
19               a.     Whether, within the four years prior to the filing of this
20                      Complaint, Defendant made any telemarketing/solicitation call
21                      (other than a call made for emergency purposes or made with

22                      the prior express consent of the called party) to a Class member

23                      using any automatic telephone dialing system or any artificial

24
                        or prerecorded voice to any telephone number assigned to a

25
                        cellular telephone service;

26
                 b.     Whether Plaintiff and the Class members were damaged

27
                        thereby, and the extent of damages for such violation; and
                 c.     Whether Defendant should be enjoined from engaging in such
28



                                 CLASS ACTION COMPLAINT
                                            -5-
      Case 2:21-cv-05706-AB-JPR Document 1 Filed 07/14/21 Page 6 of 8 Page ID #:6




 1                       conduct in the future.
 2         22.    As a person that received numerous telemarketing/solicitation calls
 3   from Defendant using an automatic telephone dialing system or an artificial or
 4   prerecorded voice, without Plaintiff’s prior express consent, Plaintiff is asserting
 5   claims that are typical of The Class.
 6         23.    Plaintiff will fairly and adequately protect the interests of the members
 7   of The Class. Plaintiff has retained attorneys experienced in the prosecution of
 8   class actions.
 9         24.    A class action is superior to other available methods of fair and
10   efficient adjudication of this controversy, since individual litigation of the claims
11   of all Class members is impracticable. Even if every Class member could afford
12   individual litigation, the court system could not. It would be unduly burdensome
13   to the courts in which individual litigation of numerous issues would proceed.
14   Individualized litigation would also present the potential for varying, inconsistent,
15   or contradictory judgments and would magnify the delay and expense to all parties
16   and to the court system resulting from multiple trials of the same complex factual
17   issues. By contrast, the conduct of this action as a class action presents fewer
18   management difficulties, conserves the resources of the parties and of the court
19   system, and protects the rights of each Class member.
20         25.    The prosecution of separate actions by individual Class members
21   would create a risk of adjudications with respect to them that would, as a practical

22   matter, be dispositive of the interests of the other Class members not parties to such

23   adjudications or that would substantially impair or impede the ability of such non-

24
     party Class members to protect their interests.

25
           26.    Defendant has acted or refused to act in respects generally applicable

26
     to The Class, thereby making appropriate final and injunctive relief with regard to

27
     the members of the Class as a whole.
     ///
28



                                  CLASS ACTION COMPLAINT
                                             -6-
     Case 2:21-cv-05706-AB-JPR Document 1 Filed 07/14/21 Page 7 of 8 Page ID #:7




 1                             FIRST CAUSE OF ACTION
 2          Negligent Violations of the Telephone Consumer Protection Act
 3                                 47 U.S.C. §227 et seq.
 4          27.   Plaintiff repeats and incorporates by reference into this cause of
 5   action the allegations set forth above at Paragraphs 1-26.
 6          28.   The foregoing acts and omissions of Defendant constitute numerous
 7   and multiple negligent violations of the TCPA, including but not limited to each
 8   and every one of the above cited provisions of 47 U.S.C. § 227 et seq.
 9          29.   As a result of Defendant’s negligent violations of 47 U.S.C. § 227 et
10   seq., Plaintiff and the Class Members are entitled an award of $500.00 in statutory
11   damages, for each and every violation, pursuant to 47 U.S.C. § 227(b)(3)(B).
12          30.   Plaintiff and the Class members are also entitled to and seek
13   injunctive relief prohibiting such conduct in the future.
14                           SECOND CAUSE OF ACTION
15   Knowing and/or Willful Violations of the Telephone Consumer Protection Act
16                                 47 U.S.C. §227 et seq.
17          31.   Plaintiff repeats and incorporates by reference into this cause of
18   action the allegations set forth above at Paragraphs 1-26.
19          32.   The foregoing acts and omissions of Defendant constitute numerous
20   and multiple knowing and/or willful violations of the TCPA, including but not
21   limited to each and every one of the above cited provisions of 47 U.S.C. § 227 et

22   seq.

23          33.   As a result of Defendant’s knowing and/or willful violations of 47

24   U.S.C. § 227 et seq., Plaintiff and the Class members are entitled an award of

25
     $1,500.00 in statutory damages, for each and every violation, pursuant to 47 U.S.C.

26
     § 227(b)(3)(B) and 47 U.S.C. § 227(b)(3)(C).

27
            34.   Plaintiff and the Class members are also entitled to and seek
     injunctive relief prohibiting such conduct in the future.
28



                                  CLASS ACTION COMPLAINT
                                             -7-
     Case 2:21-cv-05706-AB-JPR Document 1 Filed 07/14/21 Page 8 of 8 Page ID #:8




 1                                PRAYER FOR RELIEF
 2   WHEREFORE, Plaintiff requests judgment against Defendant for the following:
 3                             FIRST CAUSE OF ACTION
 4          Negligent Violations of the Telephone Consumer Protection Act
 5                                 47 U.S.C. §227 et seq.
 6               • As a result of Defendant’s negligent violations of 47 U.S.C.
 7                §227(b)(1), Plaintiff and the Class members are entitled to and
 8                request $500 in statutory damages, for each and every violation,
 9                pursuant to 47 U.S.C. 227(b)(3)(B); and
10               • Any and all other relief that the Court deems just and proper.
11                           SECOND CAUSE OF ACTION
12   Knowing and/or Willful Violations of the Telephone Consumer Protection Act
13                                 47 U.S.C. §227 et seq.
14               • As a result of Defendant’s willful and/or knowing violations of 47
15                U.S.C. §227(b)(1), Plaintiff and the Class members are entitled to
16                and request treble damages, as provided by statute, up to $1,500, for
17                each and every violation, pursuant to 47 U.S.C. §227(b)(3)(B) and 47
18                U.S.C. §227(b)(3)(C); and
19               • Any and all other relief that the Court deems just and proper.
20                                    JURY DEMAND
21         35.    Pursuant to his rights under the Seventh Amendment to the United

22   States Constitution, Plaintiff demands a jury on all issues so triable.

23
24         Respectfully Submitted this 14th day of July, 2021.

25
                               LAW OFFICES OF TODD M. FRIEDMAN, P.C.
                                    By: /s Todd M. Friedman
26                                      Todd M. Friedman
27                                      Law Offices of Todd M. Friedman
                                        Attorney for Plaintiff
28



                                   CLASS ACTION COMPLAINT
                                              -8-
